Day, Oh. J.
(dissenting). — I do not concur in the conclusions of the opinion just announced, and desire briefly to set forth the grounds of my dissent. The principal question involved is this: when a tenant leases property for a term of years, does the lien of the landlord at the commencement of the term attach upon the property brought upon the demised promises for the rent to accrue during the entire term ?
The majority opinion answers this question in the affirmative. It is based upon the prior adjudications of this court. I propose, therefore, first, to consider how far those adjudications definitely settle the question. In the case of Grant v. Whitwell, Marsh & Talbott, 9 Iowa, 152, it was held, that property levied upon by attachment, and removed from the demised premises, was still affected by the lien of the landlord for rent accruing subsequently. Wright, Ch. J., dissented, although no dissenting opinion seems to have been filed. The case of Carpenter v. Gillespie, 10 Iowa, 592, is reported in the appendix in less than four lines, and does not show that the question here presented was involved or received attention. Upon the contrary, as that opinion was written by Mr. Justice Wright, who, in the subsequent case of Nesbitt v. Bartlett, 14 Iowa, 485, adhered to his former opinion in Grant v. Whitwell, the only reasonable inference is, that this question was not involved. In the case of Doane & Co. v. Garretson, 24 Iowa, 351, the defendant took possession of goods under a chattel mortgage, and was afterward served with garnishee process. At the time he took possession of the goods, a certain amount of rent was due upon a store in which the *556goods were kept. The defendant paid this rent after service of the garnishee process. It was held that the payment was proper, because the lien of the landlord attaches as the rent aeerues, and not from the commencement of proceedings to enforce it. This case is no authority for the doctrine that the lien exists for rent not accrued. The majority opinion, therefore, rests alone upon the doctrine of the case of Grant v. Whitwell et al., announced by a divided court. It is conceded, in the opinion just announced, that the language of the section, establishing the landlord’s lien, does not speciflcall/y point out the t/ime when the lien attaches. In this fact alone exists, in my 'judgment, a strong argument against the construction sought to be placed upon it. Ordinarily, liens do not exist by mere operation of law for debts to accrue in the future. The existence of such a lien must, from its nature, be attended. with many important consequences. When, therefore, the legislative mind was directed to this subject, and a lien was provided in favor of the landlord, without prescribing the time when it was to attach, the reasonable inference is, that it was intended that it should be governed by the usual and ordinary rules applicable to kindred subjects. It was easy for the legislature to declare that the lien should attach at the commencement of the term for rents to become due during the term. Not having made such declaration, I can only infer that the legislation on the subject was not intended to have that effect. If the policy of the law is alone to subserve the interests and protect the rights of landlords, the construction of the law adopted in Grant v. Whitwell, and followed in the majority opinion, would receive some support. But, aside from this construction, the landlord is placed upon a much higher plane than ordinary creditors. They are required to give bond for the use of the debtor before they can invoke the frequently harsh and oppressive process of attachment. He avails himself of this process'without *557executing a bond, and is only required to file an affidavit with tbe proper clerk or justice, that the action is commenced to recover rent accrued within one year previous thereto, upon premises described in the affidavit.
I do not say that these provisions are unnecessarily severe. It may be that they are dictated in wisdom, and are promotive of the best interests of society. But it does seem to me that there can be but little necessity or excuse, for extending, by judicial construction, beyond them natural import, provisions so harsh and summary.
If the lien, to the extent claimed by the majority, exists, it exists in consequence of the statute, and enables the landlord effectually to prevent the sale of any property used upon the premises during the term. The object of the sale is not material. The hen exists as well when the purpose of the sale is iona fide as when it is fraudulent. A sale for any purpose would have a tendency to divest the lien, and hence infringes upon the landlord’s rights. The tenant, having a valuable piano, the luxury of which he finds himself unable longer to support, could not sell the same with a view to using the proceeds in support of his family. The lien which attaches at the commencement of the term compels him to keep it upon the leased premises, throughout the term, however long it may be, for the security of the landlord for rents which may accrue. It is useless to dilate upon the restraints of trade, the inconvenience, the hardship, the positive oppression which such a doctrine involves.
The building for which rent is claimed in the case at bar is a hotel, and was leased for five years, at a monthly rent of $833.33-§-, being $10,000 a year, or $50,000 for the entire term. The tenant brought upon the premises furniture and other things necessary for the conduct of his business, of the alleged value of $13,000. Now, if any commercial revulsion, or change in the center of business, should render such an amount of furniture unnecessary and *558even useless, under the doctrine of the majority opinion the tenant could sell no portion of it. The lien of the landlord holds it like the “ gripe of a giant,” until the monthly accruing rent becomes due, when it may be sold for any existing delinquency. And if the value of the furniture had been $50,000, still it would all be held in the relentless grasp of this insatiate lien. The evil consequences of the doctrine I am now considering are not confined to a class of cases such as this record involves. A thrifty farmer rents a large farm for the term of ten years, at a yearly rent of $1,000. At the commencement of the term he brings upon the demised premises wagons, cultivators, reaping machines, and other improved implements of husbandly, horses, mules and cattle, of the aggregate value of $10,000. The moment they are brought upon the premises, and the term commences, the landlord’s lien, for rents to accrue during the whole term, amounting to $10,000, attaches. If he becomes tired of his reaper or cultivator, he is powerless to dispose of it. If he concludes that the number of his horses, mules or cattle is in excess of his wants, he cannot sell a horse, or a mule, or a steer, without his landlord’s consent. Any attempt to reduce the value of the property upon the premises below the aggregate amount of rents to accrue during the whole term, entitles the landlord to invoke the injunctive process to. restrain such sale, and if it is not put in operation against him, he is indebted, not to the justice and reasonableness of the law, but to the moderation of his landlord. I am unable to conceive of a doctrine which would more effectuary reduce a respectable and highly useful class of citizens to a condition of dependence and serfdom. Again, a merchant rents a store for ten years at $2,000 a year, and places in it a stock of goods worth $20,000. Misfortunes overtake him and he becomes unable to prosecute his business. Yet, by a sale of his stock entire, he might rescue himself from financial ruin. But the landlord’s *559lien interposes. He is compelled to leave bis stock upon tbe premises, until, by an annual tithing, it is absorbed for tbe payment of rent.
Law is declared to be tbe perfection of human reason. May we not web doubt tbe perfection of that reason which leads to consequences so oppressive, so detrimental to tbe interests of society, so opposed to every reasonable sense of justice ? In my opinion tbe lien of tbe landlord in this case did not attach upon tbe furniture brought into tbe demised premises, for tbe sum of $50,000, tbe rent reserved for tbe whole term. Upon tbe contrary, in my judgment, as tbe rent was payable monthly in advance at tbe commencement of each month, tbe landlord’s hen attached for one month’s rent.
Entertaining these views, I think tbe injunction was properly dissolved, and that tbe judgment below should be affirmed; but tbe majority say it shall be
Reversed.